Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION

                                         No. 04-16-00802-CR

                                        Michael Scott QUINN,
                                             Appellant

                                                   v.

                                         The STATE of Texas,
                                               Appellee

                      From the 437th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2013CR6620A
                            Honorable Lori I. Valenzuela, Judge Presiding

Opinion by:       Luz Elena D. Chapa, Justice

Sitting:          Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice
                  Irene Rios, Justice

Delivered and Filed: March 21, 2018

MOTION TO WITHDRAW GRANTED; AFFIRMED

           Michael Scott Quinn was found guilty of murder after a jury trial. Quinn pleaded true to an

enhancement allegation, and the jury sentenced Quinn to life in prison. No motion for new trial

was filed; however, Quinn timely filed a notice of appeal.

           Quinn’s court-appointed appellate attorney filed a motion to withdraw and a brief in which

he identifies several potential issues, but concludes that none of the issues presents an arguable

point of error. The brief complies with the requirements of Anders v. California, 386 U.S. 738

(1967), High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978), and Gainous v. State, 436 S.W.2d
137 (Tex. Crim. App. 1969). Counsel sent copies of the brief and motion to withdraw to Quinn
                                                                                                         04-16-00802-CR


and informed him of his rights in compliance with the requirements of Kelly v. State, 436 S.W.3d
313 (2014). Quinn requested and was provided a copy of the appellate record, and he thereafter

filed a pro se brief.

         We have thoroughly reviewed the entire record, counsel’s brief, and Quinn’s brief. In his

pro se brief, Quinn raises a number of claims that he received ineffective assistance of counsel.

However, none of the contentions are established by the record. See Thompson, 9 S.W.3d 808, 813

(Tex. Crim. App. 1999) (holding “allegation of ineffectiveness must be firmly founded in the

record, and the record must affirmatively demonstrate the alleged ineffectiveness”). We are unable

to fairly evaluate the merits of Quinn’s ineffective assistance of counsel claims because, as is

usually the case, the record in this direct appeal is undeveloped and does not adequately reflect the

reasons for counsel’s decisions and actions. See Menefield v. State, 363 S.W.3d 591, 592-93 (Tex.

Crim. App. 2012); Mata v. State, 226 S.W.3d 425, 430 (Tex. Crim. App. 2007). The other

contentions made in the pro se brief do not present arguable appellate issues.

         After reviewing the record, counsel’s brief, and Quinn’s brief, we find no arguable grounds

for appeal exist and the appeal is wholly frivolous. See Bledsoe v. State, 178 S.W.3d 824, 826-27

(Tex. Crim. App. 2005). We therefore grant counsel’s motion to withdraw and we affirm the trial

court’s judgment. See id.; Nichols v. State, 954 S.W.2d 83, 86 (Tex. App.—San Antonio 1997, no

pet.); Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.—San Antonio 1996, no pet.). 1

                                                             Luz Elena D. Chapa, Justice

DO NOT PUBLISH



1
  No substitute counsel will be appointed. Should Quinn wish to seek further review of this case by the Texas Court
of Criminal Appeals, he must either retain an attorney to file a petition for discretionary review or file a pro se petition
for discretionary review. Any petition for discretionary review must be filed within thirty days after either this opinion
is rendered or the last timely motion for rehearing or motion for en banc reconsideration is overruled by this court.
See Tex. R. App. P. 68.2. Any petition for discretionary review must be filed with the clerk of the Court of Criminal
Appeals. See id. R. 68.3. Any petition for discretionary review must comply with the requirements of rule 68.4 of the
Texas Rules of Appellate Procedure. See id. R. 68.4.
                                                          -2-